DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-26 are pending (claim set as filed on 09/04/2020).

Priority
	This application filed on 06/26/2020 has a provisional application no. 62/867,976 filed on 06/28/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
	The drawings filed on 06/26/2020 have been accepted.

Claim Objection
	Claims 7 and 20, at line 4, are objected to for a minor informality reciting a double comma.
Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levenberg (US 2010/0092433 A1).
Levenberg’s general disclosure relates to a scaffold comprising vascularized islets which may be transplanted into the body for the treatment of diabetes (see abstract & ¶ [0001]).
Regarding claims 1, 6, 13-14, 19, and 26 pertaining to a method of treating insulin resistance and reducing blood glucose, Levenberg teaches “an isolated composition of matter comprising a heterogeneous population of cells seeded on a scaffold, wherein the heterogeneous population of cells comprises at least one pancreatic islet, endothelial cells and fibroblast cells” (see ¶ [0009]). Levenberg further teaches “a method of treating diabetes in a subject, comprising transplanting a therapeutically effective amount of the isolated composition of matter of the present invention into the subject, thereby treating diabetes” (see ¶ [0013]-[0015], [0045], [0102]-[0105]). 
Regarding claims 4-5 and 17-18 pertaining to a growth factor, Levenberg teaches “Proteins that may be incorporated into the scaffolds of the present invention include, but are not limited to extracellular matrix proteins, cell adhesion proteins, growth factors, cytokines, hormones, proteases and protease substrates. Thus, exemplary proteins include vascular endothelial-derived growth factor (VEGF), activin-A, retinoic acid, epidermal growth factor, bone morphogenetic protein, TGF-β, hepatocyte growth factor, platelet-derived growth factor, TGF-α, IGF-I and II, hematopoietic growth factors, heparin binding growth factor, peptide growth factors, erythropoietin, interleukins, tumor necrosis factors, interferons, colony stimulating factors, basic and acidic fibroblast growth factors, nerve growth factor (NGF) or muscle morphogenic factor (MMP). The particular growth factor employed should be appropriate to the desired cell activity” (see ¶ [0091]-[0092], [0025]). 
Regarding claims 7 and 20 pertaining to the fibroblast source, Levenberg teaches “promotion of 3D endothelial structures may also be enhanced by addition of fibroblast cells (e.g. mouse embryonic fibroblasts or human embryonic fibroblasts). Fibroblasts may be isolated from tissue according to methods known to those skilled in the art (e.g. obtained from E-13 ICR embryos) or purchased from cell culture laboratories such as Cambrex Biosciences or Cell Essentials” (see ¶ [0100]). Levenberg teaches a tri-culture with human foreskin fibroblasts  (see ¶ [0138], [0161]). 
Regarding claims 2-3, 8, 15-16, and 21 pertaining to the fibroblast characteristics, the reference of Levenberg is silent regarding the characteristics of the fibroblast’s CD markers and functional proliferating abilities but there is reason to believe these characteristics are inherent in the prior art. The technical reasoning is because both the prior art and the claim’s fibroblast cells are being used to treat diabetes and obtained from similar sources such as skin fibroblast (see instant pre-grant specification at ¶ [0051]) (MPEP 2112 (VI)).
Regarding claims 9, 11, 22, and 24 pertaining to the route of delivery, Levenberg teaches “transplanting refers to providing the scaffold supported cells of the present invention, using any suitable route. Typically, the scaffold supported cells may be administered by injection using a catheter into the portal vein of the liver, underneath the kidney capsule, although other methods of administration are envisaged … successfully administered scaffold supported cells in the epididymal fat pad of diabetic mice” (see ¶ [0106], [0121]-[0123], [0057]). 
Regarding claims 12 and 25 pertaining to an anti-inflammatory agent, Levenberg teaches immunosuppressive agents include, but are not limited to, methotrexate, cyclophosphamide, cyclosporine, cyclosporin A, chloroquine, hydroxychloroquine, sulfasalazine, gold salts, D-penicillamine, leflunomide, azathioprine, anakinra, infliximab, etanercept, TNF-α blockers, a biological agent that targets an inflammatory cytokine, and non-steroidal anti-inflammatory drug (NSAIDs) (see ¶ [0114]).

Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Levenberg as applied to claims 1-9, 11-22, and 24-26 above, and in view of Motlagh (US 2010/0028311 A1).
Levenberg’s disclosure is taught above as it pertains to a method of treating diabetes by delivering fibroblast cells.
However, Levenberg does not teach: wherein the fibroblast cells are delivered to the individual intramuscularly (claims 10 and 23).
Motlagh’s general disclosure “relates to the field of delivery of cells to desired tissue sites, prolonged retention of the cells at the sites, and integration of cells into an area of interest for increased therapeutic effect” (see abstract & ¶ [0002]). Motlagh teaches “the scaffold comprising stem cells is delivered to a patient by several means. In some aspects, the scaffold comprising stem cells is delivered intramuscularly, intraperitoneally, intracranially” (see ¶ [0053]-[0056]). Motlagh teaches the fibrin matrix comprising stem cells is used in treating other diseases include cardiovascular disease, diabetes (see ¶ [0068]). Motlagh teaches scaffold comprising fibroblasts (see ¶ [0041], [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to intramuscularly deliver fibroblasts such as taught by Motlagh in the method of Levenberg. The delivery of scaffolds comprising cells intramuscularly to a subject is considered to be a well-known route of administration to one of ordinary skill in the art and as supported by Motlagh. The MPEP 2141 (III) provides exemplary rationales that may support a conclusion of obviousness include: (a) combining prior art elements according to known methods to yield predictable results. The ordinary artisan would have had a reasonable expectation of success is because the primary reference of Levenberg discloses “other methods of administration are envisage” (see ¶ [0106]) and both references are directed to the application of fibroblasts cells for the treatment of disorders such as diabetes. 

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NGHI V NGUYEN/Primary Examiner, Art Unit 1653